The plaintiffs recovered a judgment on a contract which their proofs showed had been made in settlement of a written contract, wherein the defendant had made certain representations said to be false and the plaintiffs had advanced certain moneys.
The learned trial judge clearly and simply submitted the issues to the jury. There was evidence requiring the submission of the case to them.
A number of exceptions relate to the admission of evidence. In no instance does the ruling of the trial judge seem harmful. Each ruling was well within his discretion.
The judgment below will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK. CAMPBELL, LLOYD, CASE, BODINE, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 16.
For reversal — None. *Page 253